838 F.2d 468Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lenard SMALL, Plaintiff-Appellant,v.W.R. BARKER, J.R. Hunt, Jr., Ronald Godwin, William B.Jones, J.C. Harris, J.J. Clark, Alfred Locklear, L.C. Snead,Mr. Bumgarner, H.L. Yow, Mr. Clayton, Van Penninger, H.A.Rosefield, John G. Patseavouras, Aaron Johnson, DavidOsborne, Officer East;  W.E. McMichael, J.T. Haywood, TerryHarvel, N. Hector McGeachy, William A. Dudley, Harold Diggs,Irving Joyner, Lucius Jones, Cornelias McGee, Defendants-Appellees.
No. 87-7567.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 17, 1987.Decided Jan. 26, 1988.

James Lenard Small, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General for Office of Attorney General of North Carolina, for appellees.
Before WIDENER, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Small v. Barker, C/A No. 85-1331-CRT (E.D.N.C. Mar. 25, 1987).


2
AFFIRMED.